DETAILED ACTION
This office action is in response to the RCE filed on 01/11/2021.
Claims 1-3, 5-12, and 14-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/11/2021 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to the 35 USC 103 rejection of claim 1 in Remarks pg. 9-11 on 01/11/2021have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues in essence:
[a] “Ljung is cited in the rejection of "the tracking server configured to authenticate the user as a rightful owner of the tracking device and subsequently associate the tracking device with a user account of the user" as claimed. Ljung teaches generally the concept of accounting for tags that are already registered when a different user tries to register them. Ljung, Fig. 6, Fig. 7, paragraphs [0092]-[005]. However, Ljung does not teach or suggest "requesting a password from the user of the mobile device set by a previous owner of the tracking device" in response to the user of the mobile device claiming ownership of the tracking device. Likewise, Ljung does not teach or suggest authenticating a user as an owner of a tracking device "in response to receiving [a] password set by [a] previous owner of the tracking device from the user" as claimed.” In other words Ljung does not teach the intermediary step of “requesting a password from the user of the mobile device set by a previous owner of the tracking device” and then "in response to receiving [a] password set by [a] previous owner of the tracking device from the user" 
In response to [a] While Ljung teaches the idea of associating the tracking device to the user account of the rightful owner, as agreed upon in the argument above, examiner agrees that Ljung does not teach the above step when authenticating the user as a rightful owner.  Therefore Examiner relies on a different reference to teach the intermediary step prior to finishing the authentication step and applies this idea to the Ljung reference, explained in further detail below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 6, 8, 10, 15, 17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Do et al. (hereinafter Do, US 2018/0084517 A1) in view of Ljung et al. (hereinafter Ljung, US 2012/0268239 A1) in view of Jenkins et al. (hereinafter Jenkins, US 8,370,168 B1) in view of Gardner, III et al, (hereinafter Garner, US 9,824,112 B1) further in view of Gold et al. (hereinafter Gold, US 2018/0227735 A1).


detecting, by a mobile device (Do: para.0054 “the central controller 60 comprises a computer system including a processor 180… The central controller 60 is shown in FIG. 2 as a standalone device separate from the devices 40-47, but the central controller 60 could be implemented by one or more of the devices 40-47” para.0063 “the smart phone 45” the central controller can be implemented on smart phone 45), 
a tracking device (Do: para.0065, para.0069 new device 255) within a proximity of the mobile device in response to receiving a communication from the tracking device (Do: para.0065 “The processor 180 may respond to selection of the icon 272 by searching for new devices (e.g., in a predefined vicinity, in a user-defined vicinity, devices of a user-defined category, etc.).” para.0069 “may be automatically displayed in response to the processor 180 detecting the presence of the new device 255, e.g., by receiving signals from the new device 255”)); 
in response to the tracking device being within a structure for more than a threshold amount of time (Do: para.0065 “For example, the processor 180 may require that a device is within a structure, or that the device is within a structure longer than a threshold amount of time”): 
identifying, by the mobile device (Do: para.0054 “the central controller 60 comprises a computer system including a processor 180… The central controller 60 is shown in FIG. 2 as a standalone device separate from the devices 40-47, but the central controller 60 could be implemented by one or more of the devices 40-47” para.0063 “the smart phone 45” the central controller can be implemented on smart phone 45), 
the tracking device as a candidate tracking device (Do: para.0065 “The processor 180 may determine that a new device has entered a registration environment by determining that signals are received from a device from which signals have not previously been received, or from a device not presently in a list of devices in the environment….that the device is within a structure longer than a threshold amount of time” a new device is detected based on meeting the threshold amount of time criteria.); and 
generating, within an interface of the mobile device, a notification prompting a user of the mobile device to claim ownership of the tracking device (Do: para.0065 Fig.8 274 “If a new (to the environment) device has already been detected, then the processor 180 may respond to selection of the icon 274 by continuing with a registration process (e.g., gathering attribute information) for this device. “ after the detection, the user is prompted with item 274 and 255, the new device shown and prompted for registration, an act of claiming ownership), 
wherein the notification identifies the tracking device as a candidate tracking device to the user (Do: para.0065 Fig.8 274 “If a new (to the environment) device has already been detected, then the processor 180 may respond to selection of the icon 274 by continuing with a registration process (e.g., gathering attribute information) for this device. “ the notification on the user device shows item 274 and 255 which identifies the candidate device).
While Do discloses separately a tracking device within proximity to the mobile device, and a device being an area for a threshold amount of time, Do does not explicitly disclose as a whole in response to the tracking device being within the proximity of the mobile device for more than a threshold amount of time;
 and wherein the notification identifies a percentage of time the tracking device has been within a proximity of the mobile device;
in response to the user claiming ownership of the tracking device, requesting a password from the user of the mobile device set by a previous owner of the tracking device; and 
in response to receiving the password set by the previous owner of the tracking device from the user of the mobile device, identifying, by the mobile device, the tracking device and the user to a tracking server, 
the tracking server configured to authenticate the user as a rightful owner of the tracking 2device and subsequently associate the tracking device with a user account of the user.
“It will be understood that authenticating the tag sensor may be accomplished in a variety of ways to assure a proper/authorized owner is able to register a tag. For example, in some embodiments, an owner will log into a location service before the tags are registered in a manner that allows the service to associate reports received from the tag sensor for registration. For example, the owner could log in using the tag sensor to initiate an IP formatted communication associating the owner with the IP address of the device transmitting the identification of the tag to the service for registration. However, other methods of so authenticating the tag sensor, either from the tag sensor or from another device in communication with the service that can provide the association fall within the scope of the present invention. In other embodiments, for example, the tag sensor may be a mobile terminal having an identification that is known to the location service and associated with the owner and operations at Block 500 may include transmitting the identification of the mobile terminal to the location service from the tag sensor”  para.0089 “ An identification of the tag and the owner is transmitted to the location service from the tag sensor to register the tag as belonging to the owner at the location service and to limit registration of the tag at the location service (i.e., so that others may not claim ownership of the tag)” the user can either manually claim ownership or allow the owners device to register, and the tag and the user identify is sent to the location service.), 
the tracking server configured to authenticate the user as a rightful owner of the tracking 2device and subsequently associate the tracking device with a user account of the user (Ljung: para.0074 “7) The user may select the new tag as the target for registration and, by this action, accept him or herself as the owner for the new tag. The ownership is then stored at the location service. In some embodiments, tag registration for this specific tag is only allowed once.”  the user is set as the owner of the tag, thereby authenticated by the location service. Alternatively, it should be noted that when authenticating the use by the location service, the location service can return to the user device that the sensor is already registered to another user, there by an authentication step occurs here in Fig.6 step 610 para.0092, and similarly in 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine Do-Ljung in order to incorporate in response to the user claiming ownership of the tracking device, identifying, by the mobile device, the tracking device and the user to a tracking server, the tracking server configured to authenticate the user as a rightful owner of the tracking 2device and subsequently associate the tracking device with a user account of the user.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of improving security of location service usage (Ljung: para.0052).
However Do-Ljung does not explicitly disclose whole in response to the tracking device being within the proximity of the mobile device for more than a threshold amount of time; and wherein the notification identifies a percentage of time the tracking device has been within a proximity of the mobile device, and as a whole,  in response to the user claiming ownership of the tracking device, requesting a password from the user of the mobile device set by a previous owner of the tracking device; and in response to receiving the password set by the previous owner of the tracking device from the user of the mobile device, identifying, by the mobile device, the tracking device and the user to a tracking server.  In other words, Ljung does not explicitly show the intermediary step of requesting a previous password prior to sending the information to the tracking server.
Jenkins discloses in response to the user claiming ownership of the tracking device (Jenkins: col.10 lines 38-42 “Referring to FIG. 6B, method 650 begins with the server detecting an attempt of user 2 to re-register a user device in his or her name (e.g., by user 2 selecting a relevant option on the screen of the user device or connecting to a website of the item providing system via a personal computer).” the user attempts to register the device), 
requesting a password from the user of the mobile device (Jenkins: col.10 lines 43-48 “In one embodiment, prior to performing the search, the server asks user 2 to provide identifying information (e.g., email address) or a code associated with this transfer of ownership.” during block 654 the transfer 
set by a previous owner of the tracking device (Jenkins: Col.10 lines 19-26 “In one embodiment, user 1 provides user 2 with verification data which will enable user 2 to confirm that user 1 is a rightful owner of the user device and/or that user 1 has recorded the intended ownership transfer with respect to the user device. The verification data may be a transfer code generated for user 1 when user 1 registers the intended transfer at a designated website or the identifier of the user device (e.g., the serial number of the user device).” transfer code for the intended device transfer is set by the user 1.); and 
in response to receiving the password set by the previous owner of the tracking device from the user of the mobile device, allows user to re-register the user device and updates the data store to record that the user device is now owned by the user (Jenkins: Fig. 6B 654-656 col.10 lines 44-51 “In one embodiment, prior to performing the search, the server asks user 2 to provide identifying information (e.g., email address) or a code associated with this transfer of ownership. If a relevant record specifying transfer of ownership with respect to the user device is found in the data store (block 656), the server allows user 2 to re-register the user device and updates the data store to record that the user device is now owned by user 2 (block 658).” after the transfer code is received, the user is enabled to register the device.), 
the tracking server configured to authenticate the user as a rightful owner of the tracking 2device and subsequently associate the tracking device with a user account of the user (Jenkins: Fig. 6B 654-656 col.10 lines 44-51 “In one embodiment, prior to performing the search, the server asks user 2 to provide identifying information (e.g., email address) or a code associated with this transfer of ownership. If a relevant record specifying transfer of ownership with respect to the user device is found in the data store (block 656), the server allows user 2 to re-register the user device and updates the data store to record that the user device is now owned by user 2 (block 658).” the data store is updated to show that the user is now a rightful owner.).
allows user to re-register the user device and updates the data store to record that the user device is now owned by the user, to modify the Ljung to first ask for the previous users password after claiming ownership of the device, prior to moving forward with the authentication of the user.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of increased security during a device transfer (Jenkins: col.10 line 19-34.)
However Do-Ljung does not explicitly disclose whole in response to the tracking device being within the proximity of the mobile device for more than a threshold amount of time; and wherein the notification identifies a percentage of time the tracking device has been within a proximity of the mobile device, and as a whole.
Gardner discloses in response to the tracking device being within the proximity of the mobile device for more than a threshold amount of time, determining the user owns the tracking device (Gardner: col.20 lines 57-63 “In another embodiment, the analytics engine 212 uses the analytics data to make determinations about ownership of user devices. For example, if a first user device detects a second user device within proximity responsive to exceeding a threshold time period (such as from 5:00 PM to 8:00 AM during the weekdays), the analytics engine 212 determines that the first user owns the second user device.”).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine Do-Ljung-Jenkins with Gardner in order to incorporate in response to the tracking device being within the proximity of the mobile device for more than a threshold amount of time and initiating the process of claiming ownership. 

However Do-Ljung-Jenkins-Gardner does not explicitly disclose wherein the notification identifies a percentage of time the tracking device has been within a proximity of the mobile device.
Gold discloses wherein the notification identifies a percentage of time the tracking device (Gold: product, para.0026) has been within a proximity of the mobile device (Gold: para.0023 “in order to determine proximity between the tag (and its associated product) and a mobile device (and its associated user) for a quantity of time (e.g., period of time, duration) or distance (e.g., distance that the user and the product traveled together, in proximity with one another)… In an embodiment of the invention, a quantity of time or distance that a product is in proximity with a user serves as a proxy for an extent of use of the product by the user.” para.0065 “Any one or more of these benefits may be presented to a user at a mobile device, such as by displaying the time a user engages with a particular product, percentage of time a user engages with a product, “ percentage of time a product is within proximity to the mobile phone can be displayed to the user. ).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Do-Ljung-Gardner-Jenkins with Gold in order to incorporate wherein the notification identifies a percentage of time the tracking device has been within a proximity of the mobile device, and including types of usage information when prompting a user to claim a device.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of motivating the user to continue using the device by providing usage/proximity data to the user, as well as expected benefits to enterprises of the brand of the product, such as increased profits (Gold: para.0003-para.0005).

Regarding Claim 2, Do-Ljung-Jenkins-Gardner-Gold discloses claim 1 as set forth above.
However Do does not explicitly disclose wherein the tracking device is detected as being within the proximity of the mobile device for more than a threshold amount of time in response to the tracking 
Gardner discloses wherein the tracking device is detected as being within the proximity of the mobile device for more than a threshold amount of time in response to the tracking device being within the proximity of the mobile device for more than a threshold amount of time within a previous pre-determined interval of time (Gardner: col.20 lines 57-63 “In another embodiment, the analytics engine 212 uses the analytics data to make determinations about ownership of user devices. For example, if a first user device detects a second user device within proximity responsive to exceeding a threshold time period (such as from 5:00 PM to 8:00 AM during the weekdays), the analytics engine 212 determines that the first user owns the second user device.” 8pm-3am is the threshold amount of time, within the interval of the weekend) .
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine Do-Ljung-Jenkins-Gardner-Gold in order to incorporate wherein the tracking device is within the proximity of the mobile device for more than a threshold amount of time in response to being within the proximity of the mobile device for more than a threshold amount of time within a previous pre-determined interval of time.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of improving accuracy of detection of ownership of devices (Gardner: col.20-21 line 66-2)

Regarding Claim 6, Do-Ljung-Jenkins-Gardner-Gold discloses claim 1 as set forth above.
However Do does not explicitly disclose wherein associating the tracking device with the user account of the user comprises disassociating the tracking device with a user account of a previous owner.
Ljung discloses wherein associating the tracking device with the user account of the user comprises disassociating the tracking device with a user account of a previous owner (Ljung: para.0092 and Fig.6, “In some embodiments, operations at Block 610 include receiving a message at the tag sensor from the location service indicating that the tag is already registered to another owner. When the tag is already registered at Block 610, a confidential ownership code for the tag may be determined that is only provided to a lawful owner of the tag (Block 625). The ownership code is transmitted to the location service to un-register the tag so that the tag is not associated with the another owner at the location service (Block 630). After the tag is unregistered, the received self identification of the selected tag may be transmitted to the location service to register the tag to the owner (Block 635).”  when the device is already registered, then the device can be unregistered at the location service, then registered to the new owner.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine Do-Ljung-Jenkins-Gardner-Gold in order to incorporate wherein associating the tracking device with the user account of the user comprises disassociating the tracking device with a user account of a previous owner.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of reducing theft of the device, even when changing ownership of the device (Mahajan: para.0003, para.0051).

Regarding Claim 8 Do-Ljung-Jenkins-Gardner-Gold discloses claim 1 as set forth above.
However Do does not explicitly disclose enabling the user to access one or more functions of the tracking device or the tracking server in response to associating the tracking device with the user account of the user.
Ljung discloses enabling the user to access one or more functions of the tracking device (Ljung: para.0093 tag sensor) or the tracking server (ljung: para.0093 location service) in response to associating the tracking device with the user account of the user (Ljung: para.0093 “In addition, the owner may transmit a permission from the tag sensor of the owner to another tag sensor that authorizes another owner associated with the another tag sensor to obtain information related to the tag from the location service” the authorized user gains the ability to obtain information from location service regarding the tag from the location service as well as grant permissions to other users.).

One of ordinary skill in the art would have been motivated to combine because of the expected benefit of improving security of location service usage (Ljung: para.0052).

Regarding Claims 10, 15, and 17 they list all of the same elements as claims 1, 6, and 8 but in a non-transitory computer-readable storage medium storing executable computer instructions for identifying an ownership of a tracking device, wherein the instructions, when executed by a hardware processor are configured to cause the processor to perform steps (Do: para.0006) instead of a method. Therefore the supporting rationale for claims 1, 6, and 8 apply equally as well to claims 10, 15, and 17.

Regarding Claim 19, it lists all of the same elements as claim 1 but in a system for identifying an ownership of a tracking device, comprising: a hardware processor; and a non-transitory computer-readable storage medium storing executable instructions that, when executed by the hardware processor, cause the hardware processor to perform steps (Do: para.0006) instead of a method.  Therefore the supporting rationale for claim 1 applies equally as well to claim 19.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Do et al. (hereinafter Do, US 2018/0084517 A1) in view of Ljung et al. (hereinafter Ljung, US 2012/0268239 A1) in view of Jenkins et al. (hereinafter Jenkins, US 8,370,168 B1)  in view of Gardner, III et al, (hereinafter Garner, US 9,824,112 B1) further in view of Gold et al. (hereinafter Gold, US 2018/0227735 A1) further in view of Kulikov (US 2016/0353245 A1).

Regarding Claim 11, Do-Ljung-Jenkins-Gardner-Gold discloses claim 10 as set forth above.

Kulikov discloses wherein the tracking device is within the proximity of the mobile device for more than a threshold amount of time in response to being within the proximity of the mobile device for more than a threshold percentage of time within a previous pre-determined interval of time (Kulikov: para.0061 “In one embodiment, event interpreter 404 requires that for each target client device in proximity to the origin client device for more than a certain minimum time threshold (or a certain minimum time ratio threshold) during the event time range, the total time when the target client device is in proximity to the origin client device be no less than a certain minimum time threshold (or a certain minimum time ratio threshold) during the event time range (e.g., 50%, 80%, 100%, or some other percentage of the amount of the event time).”).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine Do-Ljung-Jenkins-Gardner-Gold with Kulikov in order to incorporate wherein the tracking device is within the proximity of the mobile device for more than a threshold amount of time in response to being within the proximity of the mobile device for more than a threshold percentage of time within a previous pre-determined interval of time.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of better indicating proximity of devices (Kulikov: para.0059-para.0061).

Claim 3 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Do et al. (hereinafter Do, US 2018/0084517 A1) in view of Ljung et al. (hereinafter Ljung, US 2012/0268239 A1) in view of Jenkins et al. (hereinafter Jenkins, US 8,370,168 B1) in view of Gardner, III et al, (hereinafter Garner, US 9,824,112 B1) further in view of Gold et al. (hereinafter Gold, US 2018/0227735 A1) further in view of Yu et al. (hereinafter Yu, US 9,794,965 B1).

Regarding Claim 3, Do-Ljung-Jenkins-Gardner-Gold discloses claim 1 as set forth above.
However Do-Ljung-Jenkins-Gardner-Gold does not explicitly disclose wherein generating the notification displaying a user interface element within the interface of the mobile device that, when selected, communicates the ownership claim to the tracking server.
Yu further discloses wherein generating the notification displaying a user interface element within the interface of the mobile device (Yu: col.7 lines 40-47“Once the IoT device II 104B joins the LAN 104 and/or the ad-hoc network IoT device I 104E communicates with a user on a wireless user device (e.g., Smart phone 104A) and prompts the user to authenticate IoT device II 104B as a device the user owns and/or wishes to add to a user profile associated with the user account as shown in block 222.”) that, when selected, communicates the ownership claim to the tracking server (Yu: col.7 lines 47-52 “In block 224, upon reception of a user response to the authentication of IoT device 104B, IoT device I 104E adds IoT device II 104B to a user account associated with the user. In one or more implementations, the user profile/user account is saved in a server”).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine Do-Ljung-Jenkins-Gardner-Gold with Yu in order to incorporate wherein generating the notification displaying a user interface element within the interface of the mobile device that. when selected, communicates the ownership claim to the tracking server.
One of ordinary skill in the art would have been motivated to combine in order to authenticate the device prior to pairing, which has the expected benefit of only pairing devices that the user intended to have paired (Yu: col.7 lines 40-47 and col. 2 lines 46-54).

Regarding Claim 12, Do-Ljung-Jenkins-Gardner-Gold discloses claim 10 as set forth above.
However Do does not explicitly disclose wherein generating the notification displaying a user interface element within the interface of the mobile device that, when selected, communicates the ownership claim to the tracking server.
“Once the IoT device II 104B joins the LAN 104 and/or the ad-hoc network IoT device I 104E communicates with a user on a wireless user device (e.g., Smart phone 104A) and prompts the user to authenticate IoT device II 104B as a device the user owns and/or wishes to add to a user profile associated with the user account as shown in block 222.”) 
That, when selected, communicates the ownership claim to the tracking server (Yu: col.7 lines 47-52 “In block 224, upon reception of a user response to the authentication of IoT device 104B, IoT device I 104E adds IoT device II 104B to a user account associated with the user. In one or more implementations, the user profile/user account is saved in a server”).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine Do-Ljung-Jenkins-Gardner-Gold -Yu in order to incorporate wherein generating the notification displaying a user interface element within the interface of the mobile device that, when selected, communicates the ownership claim to the tracking server.
One of ordinary skill in the art would have been motivated to combine in order to authenticate the device prior to pairing, which has the expected benefit of only pairing devices that the user intended to have paired (Yu: col.7 lines 40-47 and col. 2 lines 46-54).

Claim 5, 14, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Do et al. (hereinafter Do, US 2018/0084517 A1) in view of Ljung et al. (hereinafter Ljung, US 2012/0268239 A1) in view of Jenkins et al. (hereinafter Jenkins, US 8,370,168 B1) in view of Gardner, III et al, (hereinafter Garner, US 9,824,112 B1) further in view of Gold et al. (hereinafter Gold, US 2018/0227735 A1) further in view of Messenger et al. (hereinafter Messenger, US 9,692,844 B2).
Regarding Claim 5, Do-Ljung-Jenkins-Gardner-Gold discloses claim 1 as set forth above.

Ljung discloses determining that the user is the rightful owner of the tracking device (Ljung: para.0086 “FIG. 5 is a flowchart that illustrates operations of methods, computer program products, and systems for registration of an anonymous tag having an owner with a location service. Operations for the illustrated embodiments include authenticating a tag sensor associated with the owner of the tag with the location service (Block 500). It will be understood that authenticating the tag sensor may be accomplished in a variety of ways to assure a proper/authorized owner is able to register a tag. For example, in some embodiments, an owner will log into a location service before the tags are registered in a manner that allows the service to associate reports received from the tag sensor for registration. For example, the owner could log in using the tag sensor to initiate an IP formatted communication associating the owner with the IP address of the device transmitting the identification of the tag to the service for registration. …” it can be seen that before registering the location service tags, the user logs in to assure that a proper/authorized owner is able to register this tag.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine Do-Ljung-Jenkins-Gardner-Gold in order to incorporate determining that the user is the rightful owner of the tracking device.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of improving security of location service usage (Ljung: para.0052).
However Do-Ljung-Jenkins-Gardner-Gold does not explicitly disclose modifying, by the mobile device, the interface to display the identity of the tracking device to the user after receiving confirmation from the tracking server that the user is the rightful owner of the tracking device.
Messenger discloses modifying, by the mobile device, the interface to display the identity of the tracking device to the user (Messenger: Fig. 7B col. 17 lines 14-21 “In this example, more than one ATD has been found having SU-IDs that are assigned to User A's account. For this configuration, a message can be generated to the user on the device 200, to prompt selection of one of the ATD to link to at this particular time, as shown in operation 708. The user selects the link to tracker to in operation 710, which allows the device to auto-link with the tracker 2.” the two ATD are displayed to the user)
after receiving confirmation from the tracking server that the user is an owner of the tracking device (Messenger: Fig. 7B col.17 lines 6-15 “the device 702 will open the app and login to the user account at the site, for user A. In one embodiment, logging into the account can be automatic, if the user has saved the login credentials. In Such a configuration, the user simply has to open the app, which automatically logs the user into his or her account. The device in operations 704 and 706 will scan for ATDs having SU-IDs of the user account, and connecting each of the ATDs until the correct ATDs are found.” the device checks on the site to see which ATD are paired with the device in view of the pairing process of Fig. 5, which adds devices to the server such that they are associated with the user, Col. 14 lines 59-col.15 line 11).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine Do-Ljung-Jenkins-Gardner-Gold with Messenger in order to incorporate modifying, by the mobile device, the interface to display the identity of the tracking device to the user after receiving confirmation from the tracking server that the user is an owner of the tracking device and apply to the idea of Ljung that determined a rightful owner of the tracking device.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of providing an efficient way for the device to connect to multiple trackers and access data or functionality of the tracker by way of the app of the device (Messenger: col.17 lines 26-28).

Regarding Claims 14 and 20, they do not teach nor further define over the limitations of claim 5, therefore claims 14, and 20 are rejected under the same rationale as claim 5.

Claim 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Do et al. (hereinafter Do, US 2018/0084517 A1) in view of Ljung et al. (hereinafter Ljung, US 2012/0268239 A1) in view of .

Regarding Claim 7, Do Do-Ljung-Jenkins-Gardner-Gold discloses claim 1 as set forth above.
However Do-Ljung-Jenkins-Gardner-Gold does not explicitly disclose wherein the tracking device is co-owned by a group of multiple owners, and wherein associating the tracking device with the user account of the user comprises adding the user to the group of owners.
Young discloses wherein the tracking device is co-owned by a group of multiple owners (Young: para.0031 “As a specific example, a tagged object 102 may be a book bag of a child, and the smartphone communications device 106 of the child may be the primary tag owner. The communications device 106 of a father of the child may be indicated as being a secondary tag owner, and the communications device 106 of a mother of the child may be indicated as being a tertiary tag owner.”), and 
wherein associating the tracking device with the user account of the user comprises adding the user to the group of owners (Young: para.0045 “If the user desires to add a new owner communications device 106 to the owner devices control 210, the user may select the add control 214. The add control 214 may cause the user interface 200 to provide a facility for selection of one or more communications devices 106 to be added. As an example, the user interface 200 may allow the user to enter a telephone number or other identifier of an owner communications device 106 to be added.” a new owner can be added to the group of owners as described in para.0031.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine Do-Ljung-Jenkins-Gardner-Gold with Young in order to incorporate wherein the tracking device is co-owned by a group of multiple owners, and wherein associating the tracking device with the user account of the user comprises adding the user to the group of owners.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of allowing multiple users to be able to track the object (Young: para.0031). 

Regarding Claim 16, it does not teach nor further define over the limitations of claim 7, therefore claim 16 is rejected under the same rationale as claim 7.

Claim 9, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Do et al. (hereinafter Do, US 2018/0084517 A1) in view of Ljung et al. (hereinafter Ljung, US 2012/0268239 A1) in view of Jenkins et al. (hereinafter Jenkins, US 8,370,168 B1) in view of Gardner, III et al, (hereinafter Garner, US 9,824,112 B1) further in view of Gold et al. (hereinafter Gold, US 2018/0227735 A1) further in view of Brown et al. (hereinafter Brown, US 2017/0131610 A1).
Regarding Claim 9, Do-Ljung-Jenkins-Gardner-Gold discloses claim 1 as set forth above.
However Do-Ljung-Jenkins-Gardner-Gold does not explicitly disclose wherein the communication comprises a beacon signal periodically broadcasted by the tracking device.
Brown further discloses wherein the communication comprises a beacon signal periodically broadcasted by the tracking device (Brown: para.0181 “In some implementations, for example in scenarios in which users carry devices that include Bluetooth or other suitable types of transceivers that periodically poll or send beacons for pairing, the processing unit 604 can periodically awaken to enable the radio transceiver 698 to determine whether any such devices are in proximity.”).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to combine Do-Ljung-Jenkins-Gardner-Gold with Brown in order to incorporate wherein the communication comprises a beacon signal periodically broadcasted by the tracking device.
One of ordinary skill in the art would have been motivated to combine because of the expected benefit of saving power by the use of beacon signals (Brown: para.0181).

Regarding Claim 18, it does not teach nor further define over the limitations of claim 9, therefore claim 18 is rejected under the same rationale as claim 9.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Schorsch et al. US 2017/0038847 A1 Gesture-Based Information Exchange Between Devices in Proximity, para.0071 “In some embodiments, proximity detection can include a time constraint such that that proximity is only detected if the devices remain within the threshold distance for longer than some minimum time interval (e.g., 2 seconds, 5 seconds, 30 seconds).”
Robison et al. US 2018/0288617 A1 see Fig. 4 that shows transferring ownership token in step 420, Fig. 1 showing the tap to own command via a mobile device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUI H KIM whose telephone number is (571)272-8133.  The examiner can normally be reached on 7:30-5 M-R, M-F alternating.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal B Divecha can be reached on 5712725863.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EUI H KIM/            Examiner, Art Unit 2453                                                                                                                                                                                            
/KAMAL B DIVECHA/            Supervisory Patent Examiner, Art Unit 2453